Citation Nr: 1223639	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  04-43 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for human immunodeficiency virus infection.

2.  Entitlement to an evaluation in excess of 10 percent for gastroesophageal reflux disease.

3.  Entitlement to an evaluation in excess of 30 percent for dysthymia.

4.  Entitlement to a total disability evaluation based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to March 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The January 2004 rating decision granted increased evaluations of 10 percent and 30 percent, respectively, for the Veteran's service-connected gastroesophageal reflux disease (GERD) and his dysthymia.  The Veteran continues to seek higher evaluations for these conditions.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In September 2009, a Travel Board hearing was held at the RO before a Veterans Law Judge; and a transcript of the hearing testimony is in the claims file.  

In February 2012, the Board remanded this matter for additional evidentiary development.

In March 2012, the Veteran was notified that the Veterans Law Judge who conducted the September 2009 Travel Board hearing was no longer employed by the Board.  Although he was offered an additional hearing before the Board, the Veteran chose not to respond.

The issue of entitlement to a total disability rating based upon individual unemployability (TDIU benefits) has been raised by the record.  The RO addressed this issue in a November 2005 rating decision.  Since that time, however, significant additional evidence pertinent to the Veteran's employability has been received.  A request for TDIU is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Consequently, this issue is being remanded to the RO for further consideration.

The issues of entitlement to service connection for human immunodeficiency virus (HIV) infection and entitlement to TDIU benefits are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's GERD has been manifested occasional cramping and burning in the epigastric area, infrequent and "acidy vomiting" (every two to three months); and not manifested by anemia, melena, material weight loss, or significant impairment of health.

2.  The Veteran's service-connected dysthymia has been manifested by depression, anxiety, difficulty sleeping, diminished interest/pleasure in activities, some social isolation, fatigue/loss of energy, irritability, and intermittent suicidal ideation, all of which resulted in reduced reliability and productivity, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran was shown to have Global Assessment of Functioning (GAF) scores ranging from 40 to 55.






CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.114, Diagnostic Code 7346 (2011).

2.  The criteria for an evaluation of 50 percent, but no more, for dysthymia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.130, Diagnostic Code 9433 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO's August 2003 and March 2006 letters advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's available service treatment records, and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Most recently, the RO provided the Veteran with VA examination for GERD in July 2011 and a VA examination for mental health in August 2011.  These examinations were performed by VA physicians who had reviewed the Veteran's claims file, reviewed the history of the conditions on appeal with the Veteran, examined the Veteran, and included rationales for the conclusions reached.  The Board finds that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Veteran has not claimed that either of these examinations was inadequate.  Id.  Moreover, earlier VA examinations concerning the issues on appeal were conducted in August 2003, November 2006, and February 2007.

There is no sign in the record that additional evidence relevant to the issues being addressed is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board remanded this matter in February 2009 and again in February 2010 for additional evidentiary development, to include providing the Veteran with a hearing before the Board and obtaining additional identified private treatment records.  The Veteran subsequently testified at a Travel Board hearing in September 2009, and additional private treatment records were received from two private treatment providers in March 2010.  Accordingly, the directives of the Board's February 2009 and February 2010 remands have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran is seeking increased evaluations for his service-connected GERD and dysthymia.  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as assigning "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

A.  GERD
  
In August 1997, the RO issued a rating decision which granted service connection at a noncompensable initial evaluation for GERD, effective from April 1997.

In May 2003, the Veteran filed his present claim seeking an increased evaluation for GERD.

VA treatment records reflect that the Veteran was admitted for substance abuse treatment on multiple occasions from June 2003 to May 2004.  

A June 2003 VA treatment report notes the Veteran weighed 176.8 pounds.

A July 2003 VA treatment report noted that the Veteran weighed 182 pounds.  Physical examination of the abdomen revealed normal findings.  

On August 15, 2003, a VA examination for esophagus and hiatal hernia was conducted.  The VA examiner noted that the Veteran's claims filed had been reviewed.  The examination report notes that the Veteran was currently taking Rabeprazole, 20 milligrams daily, and indicated that this "controls his symptoms very well."  The Veteran reported having two episodes of burning epigastric and substernal pain a month and that these occurred at night and awakened him.  The report notes that other than these occasional episodes, the condition was asymptomatic.  Physical examination of the abdomen revealed normal bowel sounds, no palpable masses, and no tenderness to palpation.  The report notes that the Veteran weighed 175 pounds and that he did report having acute feeling of nausea with palpation in the epigastrium.  The examination report concludes with an assessment of GERD well-controlled on Rebeprazole.  The VA examiner also noted that this condition does not disable the Veteran.

An August 28, 2003, VA treatment report noted that the Veteran weighed 156 pounds.  The treatment report described the Veteran as well-nourished and in no acute physical distress.  Physical examination of the abdomen revealed it to be soft and nontender.  The report notes that there was active bowel sounds in all four quadrants, no guarding, and no hepatomegaly or spenomegaly.  

A January 2004 treatment report notes that the Veteran was seen with complaints of dysgeusia and mouth soreness.  The Veteran complained of losing his appetite when seeing a lot of or smelling food.  The report noted that the Veteran's weight had been stable in the mid-170s for several months.  

A January 2004 VA treatment report notes the Veteran was drinking resources at meal times, but that his weight had come down 2 pounds recently.  The Veteran denied any specific gastrointestinal or other complaints, except for feeling tired.

A June 2005 VA treatment report notes that the Veteran weighed 165 pounds.  

An October 2005 VA treatment report notes that the Veteran had stopped taking his HIV medications a few months earlier.  Physical examination of the abdomen revealed it to be soft with no hepatosplenomegaly.  The report lists the Veteran's weight as 159 pounds.  

In November 2006, a VA examination for esophagus and hiatal hernia was conducted.  The VA examiner notes that the Veteran's claims file had been reviewed.  The report notes the Veteran's complaints of epigastric pain with reflux approximately 2 to 3 times per week.  The Veteran reported having no dysphagia for solids or liquids, as long as he watched what he ate, and denied having any history of hematemesis or melena, but "occasionally will also have nausea and vomiting," which was rare.  He reported being treatment for this condition with omeprazole.  Physical examination revealed a thin male, with no signs of anemia.  The report notes that he had lost 30 pounds in the past year, and that he now weighed between 155 and 160, and that his weight had stabilized.  The report notes tenderness in the right and left lower quadrant, no tenderness in the epigastrium, and hypoactive bowel sounds throughout.  The report concludes with a diagnosis of reflux esophagitis with increased frequency form his previous examination.    

A February 2008 VA treatment report notes that the Veteran was homeless.  The report notes that he weighed 161 pounds.  Physical examination of the abdomen revealed no hepatosplenomegaly or tenderness.  

A June 2009 VA hospitalization report notes that the Veteran was admitted for treatment of chest pain.  The report notes that he weighed 156.5 pounds, and he had not unintentionally lost 10 or more pounds in the past month.  Gastrointestinal examination revealed the abdomen to be soft and without tenderness in any quadrant.  The report also notes that bowel sounds were normal, bowel control continent, and bowel movement loose.  A subsequent July 2009 VA treatment report notes that the Veteran had a history of hiatal hernia and reflux, and that he stopped taking his medications some time ago.  

In September 2009, the Veteran testified at a hearing before the Board held at the RO.  At the hearing, the Veteran testified that he had restarted taking medications prescribed for his GERD because he started to have chest pains.

A March 2010 private emergency room report notes the Veteran's complaints of dull left abdominal pain for the past three days.  The Veteran reported having green bowel movements and constipation for the past 5 days, which he said was unusual, without "vomiting, cough, congestion, fever, chills, shortness of breath, or chest pain."  Physical examination revealed normal bowel sounds, no distension, and mild left abdominal tenderness.  The report noted that the Veteran weighed 157 pounds.  The report concludes with a diagnosis of abdominal pain, and the Veteran was discharged with medications and information on constipation.  

In July 2011, a VA examination for GERD was conducted.  The examination report notes the Veteran's complaints of burning in his chest that radiated to his throat, even when drinking water.  He reported that the burning sensation comes and goes, and was severe during flare-ups, which occurred 2 to 3 times per week, usually in the morning, and lasted 2 to 3 hours.  Physical examination revealed that the Veteran weighed 153 pounds.  Examination of the abdomen was benign.  The Veteran reported occasional sour taste in his mouth, no dysphasia with foods, and trouble swallowing liquids in the morning.  He indicated that he "vomits every 2 to 3 months, and it is acidy."  The report also notes that he had no melena or bright red blood in his stools, but occasionally had upper abdominal cramping.  He indicated that he had lost 4 sizes in his clothes in the past year or two, and that his GERD was worse now.  The VA examiner noted that the Veteran had no pyrosis, or epigastrastic pain, and occasional cramping in the epigastric area.  The VA examiner also noted that the condition had no effect on the Veteran's occupational or daily activities.  The report concluded with a diagnosis of GERD with severe burning in the chest even when drinking water.  

An August 2011 VA upper gastrointestinal examination revealed mild erosive gastritis.

The Veteran's currently diagnosed GERD is evaluated under Diagnostic Code 7346, as a hiatal hernia.  Hiatal hernia is evaluated under the criteria found at 38 C.F.R. § 4.114, Diagnostic Code 7346.  Hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity is assigned a 10 percent rating.  Hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, is assigned a 30 percent rating.  Hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health is assigned a 60 percent rating.  38 C.F.R. § 4.114, Diagnostic Code 7346.

As there is no regulatory definition of considerable or severe impairment of health, the Board must apply the terms in a manner that is "equitable and just."  38 C.F.R. 
§ 4.2.  

Under Diagnostic Code 7319, a 10 percent evaluation is assignable for moderate irritable colon syndrome; frequent episodes of bowel disturbance with abdominal 
distress.  A maximum 30 percent evaluation is assignable for severe irritable colon syndrome; diarrhea, or alternating diarrhea and constipation with more or less constant abdominal distress.  Id.

The competent medical evidence for this time period shows that the Veteran's GERD was manifested by occasional cramping and burning in the epigastric area, and infrequent and "acidy vomiting" (every two to three months).  The Veteran's GERD was not manifested by anemia, melena, material weight loss, or significant impairment of health.

Although the Veteran was shown to have lost 26 pounds over the course of this appeal (9 years), the majority of this weight loss (19 pounds of it) occurred during a 13 day period (from August 15, 2003, to August 28, 2003).  During this time frame, the Veteran's GERD symptoms were minimal.  The August 15, 2003 VA examination report noted that his GERD symptoms were "very well" controlled with medications, and were limited to just  two episodes of burning epigastric and substernal pain a month.  The report concluded with an assessment of GERD well-controlled on Rebeprazole.  The VA examiner also noted that this condition did not disable the Veteran.  The August 28, 2003, VA report notes that the Veteran was well-nourished and in no acute physical distress.  Physical examination of the abdomen revealed it to be soft and nontender.  The report notes that there were active bowel sounds in all four quadrants, no guarding, and no hepatomegaly or spenomegaly.  

Furthermore, the Veteran's overall health was not shown to be considerably impaired as a result of his GERD.  He did not have significant pain or tenderness, and there is no evidence of hematemesis, melena, or anemia.  

Thus, the Veteran is not entitled to an evaluation higher than 10 percent under Diagnostic Code 7346.  While he has two or more symptoms for a 30 percent evaluation, they are of less severity.  Nor is he entitled to a higher evaluation under Diagnostic Code 7319, as there is no evidence of severe diarrhea or constipation or constant abdominal distress.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  An evaluation in excess of 10 percent for GERD is not warranted.

In considering the Veteran's claim, the Board has also considered the issue of whether the schedular evaluation assigned the Veteran's condition herein is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must then consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

The schedular evaluations are adequate as the diagnostic criteria adequately address the severity and symptomatology of the Veteran's service-connected GERD.  Higher schedular evaluations are available upon a showing of additional symptomatology.  There is no evidence of hospitalization for the service-connected GERD, and no evidence that the disability alone results in any interference with employment.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

B.  Dysthymia

The Veteran is seeking an evaluation in excess of 30 percent for his service-connected dysthymia.

The Rating Schedule establishes a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  Id.

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to symptoms identified as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9433 (2011).

A 50 percent rating is warranted when there is evidence demonstrating ooccupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.   

A rating of 100 percent is warranted when the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; the veteran's intermittent inability to perform activities of daily living, to include maintenance of minimal personal hygiene; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id.   

In evaluating the evidence, the Board has considered the various GAF scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A GAF score of 51 to 60 reflects moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

While a GAF score can be highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders, the GAF scores assigned in a case are not dispositive of whether overall improvement has been established; rather, they must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a) (2011).

In August 1997, the RO issued a rating decision which granted service connection at a 10 percent initial evaluation for residuals, dysthymia, effective from April 1997.

In May 2003, the Veteran filed his present claim seeking an increased evaluation for his service-connected dysthymia.  In January 2004, the RO issued a rating decision granting an increased evaluation of 30 percent for dysthymia, effective from October 1998.  The Veteran continues to seek a higher disability evaluation for this condition.

VA treatment records reflect that the Veteran was admitted for substance abuse treatment on multiple occasions from June 2003 to May 2004.  

A June 2003 VA treatment report notes that the Veteran complained of suicidal ideation with a plan to cut his wrists.  The report notes that this crisis began after he had relapsed to crack cocaine the day before.  Mental status examination revealed findings of dysthymic and extremely depressed mood, flat affect, and grossly intact memory.  The Veteran denied having any homicidal or paranoid ideations.  The report concludes with an assessment of cocaine dependence, bipolar disorder, and nicotine dependence.  The report lists GAF scores of 40 at the time, and 50 for the past year.

In August 2003, a VA psychiatric examination was conducted.  The VA examiner noted that the Veteran was cleanly dressed, polite, and cooperative.  He appeared to be depressed, mostly about his unfortunate history of having been diagnosed as HIV positive.  The report notes that he was well-oriented, with good contact with outside reality, and not nervous.  The report lists diagnoses of chronic mild to moderate depression and substance abuse, cocaine, and a GAF score of 40.  The VA examiner also noted that the Veteran's cocaine and other diagnoses were post service conditions, and that the Veteran was not thought to have bipolar disorder.  

A January 2004 vocational assessment notes that the Veteran had a history of job loss due to problems with substance abuse.  

A June 2005 VA treatment report notes the Veteran's complaints of mood swings, chronic irritability, unhappiness, and feeling withdrawn.  Mental status examination revealed him to be appropriately dressed and groomed, superficially polite, and irritable.  He was fully oriented; speech was fluent, productive, and at a normal rate; affect was congruent and irritable; thought process was logical, linear and goal directed; insight fair; and judgment good.  The Veteran did not endorse any auditory or visual hallucinations or any suicidal or homicidal ideations.  The report concluded with diagnoses of dysthymia (provisional); major depressive disorder, recurrent, in sustained remission; and rule out bipolar disorder, not otherwise specified.  The examiner noted that the Veteran had a history of severe depressive episodes, but was not currently episodic and appeared to be at baseline.

An October 2005 VA treatment report notes that the Veteran felt depressed, but without suicidal or homicidal thoughts.  

In February 2007, a VA examination for mental disorders was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed.  The examiner noted that the Veteran's statements were inconsistent.  He reported being close to his family members, and later complained of feeling financially and emotionally drained by them.  The Veteran reported being enrolled at Richland College full-time where he was taking basic courses, and that he ultimately would like to work as a choir director.  The Veteran reported current complaints of insomnia, poor appetite, low energy level, hopelessness, and feeling frustrated.  The Veteran denied having recent suicidal ideation.  He indicated that he was last employed in December 2006, when the Veteran quit because he was upset with the staff.  The Veteran indicated that he was using marijuana 3 to 5 times per week to cope with stress.  The Veteran was 1 hour and 15 minutes late for the examination without explanation.  

Mental status examination revealed that he was fairly well-oriented, with fair long-term memory, concrete reasoning, poor judgment, and vague and digressive speech, with intermittent rate and normal tone.  The Veteran denied any compulsive or ritualistic behavior or panic attacks.  The report notes that the Veteran's difficulties with dysthymia, irritability, poor interpersonal boundaries, and chronic substance abuse are causing significant social and academic impairment.  The report also notes that the Veteran had difficulty taking care of his own needs due to the enmeshment with family members and others who depend on him financially.  The report concludes with diagnoses of dysthymic disorder, chronic; parent and partner relational problems, contributing to dysthymia and irritability; cannabis abuse, ongoing; and cocaine dependence, in full sustained remission.  The report listed a GAF score ranging from 50 to 55.  

A July 2009 VA treatment report noted that the Veteran's employer had called asking if the Veteran was ill because he had not been at work.    

In August 2011, a VA psychiatric examination was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed.  The examination report noted that he had appeared on time, was well-nourished, and dressed in casual clothing.  The Veteran reported that he was last employed in 2009 as a check processor at a bank.  He indicated that he could no longer work because he did not trust anyone and did not get along with males.  The Veteran reported having two friends outside of the females that he talks to at the VA.  Asked about his activities and leisure pursuits, the Veteran reported hanging out with his friends, and talking about computers or health issues.   

Mental status examination revealed average intellectual functioning, appropriate affect, and clear, logical, linear, coherent and goal directed thought process.  His speech was within normal limits, he avoided eye contact, was irritable and evasive; and no impaired impulse control was indicated.  The report also noted that he was oriented to person, place, situation, date, and time.  The Veteran reported that his depression ranged in the 6 or 7 out of 10 range in severity, and that his anxiety was always 10 out of 10 in severity.  The report noted that the Veteran's memory was poor, and that he did not know if he had obsessive or ritualistic behavior that interfered with routine activities.  The Veteran reported seeing things coming though walls and having difficulty sleeping.  The report noted an assessment of depression manifested by daily depressed mood, diminished interest/pleasure in activities, insomnia or hypersomnia, fatigue/loss of energy.  It concluded with diagnoses of dysthymic disorder; cannabis abuse, ongoing; cocaine dependence, in full sustained remission per Veteran's report.  The report lists a GAF score of 51.

A review of the VA examinations in August 2003, February 2007 and August 2011, and the other medical evidence of record, reveals that the Veteran's dysthymia has been manifested by depression, anxiety, difficulty sleeping, diminished interest/pleasure in activities, some social isolation, fatigue/loss of energy, irritability, and intermittent suicidal ideation, all of which has resulted in reduced reliability and productivity, and difficulty in establishing and maintaining effective work and social relationships.  A review of the medical evidence during this time frame revealed GAF scores ranging from 40 to 55, with most being 50.  A score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  The evidence supports a 50 percent evaluation, but no more, for the Veteran's service-connected dysthymia.  

While the Board has considered the degree of functioning as evidenced by this reported range of GAF scores, it is but one factor for consideration in assigning a rating in this case.  See Brambly v. Principi, 17 Vet. App. 20, 26 (2003).

The Veteran's dysthymia was shown to have been manifested by depression, anxiety, difficulty sleeping, diminished interest/pleasure in activities, some social isolation, fatigue/loss of energy, irritability, and intermittent suicidal ideation.  These symptoms are contemplated in the 50 percent evaluation currently assigned.  

Although the Veteran reported complaints of suicidal ideation, there was no evidence of any other manifestations rising to the level which would warrant an increased evaluation of 70 percent.  There is no evidence of obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; or the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9433 (2011).   The Veteran was also consistently described in treatment reports cooperative, with average intelligence, appropriate speech, and full orientation.  Taken as a whole, the manifestations of the Veteran's dysthymia are at most analogous to those considered part of a 50 percent evaluation.

Although the Veteran is shown to have experienced some difficulty in establishing and maintaining effective work and social relationships, this level of impairment is considered in his currently assigned 50 percent disability rating.  The Veteran is shown to have worked for some of the appeal period, and was also noted to have been going to school full time for a portion of this time.  The August 2003 VA psychiatric examination described the Veteran's depression as mild to moderate.  The February 2007 VA psychiatric examination noted that the Veteran reported being close with his family members.  The August 2011 VA psychiatric examination noted that the Veteran reported hanging out with friends as a leisure activity.  It also noted that the Veteran talked with two friends outside of the females that he talks with at the VA.  

When all of the evidence and clinical findings are considered, to include the degree of functioning as evidenced by the range of GAF scores, manifestations of the Veteran's dysthymia have not been shown to result in occupational and social impairment with deficiencies in most areas.  Hart, 21 Vet. App. 505 (2007).  Moreover, the Veteran's symptoms are not consistent with the criteria for a 100 percent rating, which require both total social and occupational disability imperment.   

Consideration has been given regarding whether the schedular evaluation assigned is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The scheduler evaluation assigned is not inadequate.  When comparing the disability picture of the Veteran's dysthymia with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the 50 percent disability rating.  Ratings in excess of the 50 percent currently assigned are provided for certain manifestations of the service-connected dysthymia, but the medical evidence of record does not demonstrate that such manifestations were present in this case.  The criteria for the assigned 50 percent rating reasonably describes the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluations are adequate and no referral is required.

In summary, a 50 percent evaluation, but no higher, is granted for the Veteran's service-connected dysthymia. 


ORDER

An evaluation in excess of 10 percent for gastroesophageal reflux disease is denied.

An evaluation of 50 percent, but no more, for dysthymia is granted, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

The Veteran is seeking entitlement to service connection for HIV infection and entitlement to TDIU benefits.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

A.  Service Connection for HIV infection

The Veteran served on active duty in the Army from May 1992 to March 1997.  His service treatment records show treatment for gonorrhea in July 1995.  A July 1995 treatment report notes that he was having psychiatric problems associated, in part, with his recent exposure to an HIV positive sexual partner.  Subsequent inservice HIV testing in July 1995 and August 1996 revealed negative findings.

Following his discharge from the service, the Veteran was diagnosed with HIV infection in January 1998, 10 months after his separation from military service.  A June 2005 VA treatment report notes that the chances were slim that the Veteran's HIV infection occurred during service.  The report indicates that the Veteran's HIV test on discharge was negative, that the Veteran experienced an acute febrile illness like acute conversion illness shortly before his actual HIV diagnosis, and the suspected contact was after discharge. 

It is not clear if the VA treating physician in June 2005 had complete access to the Veteran's claims file in rendering this opinion.  Under these circumstances, the RO must schedule the Veteran for a VA examination to consider whether his HIV infection is related to his active duty military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

B.  TDIU Benefits

The Veteran is seeking entitlement to TDIU benefits.  A request for TDIU is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the RO considered the issue of entitlement to TDIU benefits in a November 2005 rating decision, additional evidence pertinent to this issue has been received in the subsequent years.  Thus, after the RO has considered the intertwined issue of entitlement to service connection for HIV infection, the RO must also readjudicate the issue of entitlement to TDIU benefits, including consideration of all of the evidence received since November 2005.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate examination to obtain a medical opinion addressing the issue of whether the Veteran's current HIV infection was incurred in or aggravated during his active duty military service from May 1992 from March 1997.  The claims file must be reviewed in conjunction with the examination.  The examiner should consider the Veteran's statements as to observable symptoms and circumstances, and the examiner should obtain and record the Veteran's complete history as it pertains to HIV risk factors.  Thereafter, the examiner is to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the condition was incurred in or aggravated by his military service.  A complete rationale for all opinions must be provided.  

2.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures.

3.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate issues of entitlement to service connection for HIV infection; and entitlement to TDIU benefits, as this issue stems from the initial appeal.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.   After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


